Title: Mercy Otis Warren to Abigail Adams, 17 April 1776
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Watertown April 17 1776
     
     If my dear friend Required only a very Long Letter to make it agreable I Could Easily Gratify her but I know There must be many more Requisits to make it pleasing to her taste. If you Measure by Lines I Can at once Comply, if by Sentiment I fear I shall fall short. But as Curiosity seems to be awake with Regard to the Company I keep and the Manner of spending my time I will Endeavour to Gratify you.
     I Arrived at my Lodgings before Dinner the day I Left you: found an obliging Family, Convenient Room and in the Main an agreable set of Lodgers. Next Morning I took a Ride to Cambridge And waited on Mrs. Washington at 11 o’clock, where I was Receiv’d with that politness and Respect shewn in a first interveiw among the well bred and with the Ease and Cordiallity of Friendship of a much Earlier date. If you wish to hear more of this Ladys Character I will tell you I think the Complacency of her Manners speaks at once the Benevolence of her Heart, and her affability, Candor and Gentleness Quallify her to soften the hours of private Life or to sweeten the Cares of the Hero and smooth the Rugged scenes of War.
     I did not dine with her though much urge’d, but Engaged to spend the Ensuing day at head quarters. She desired me to Name an Early hour in the Morning when she would send her Chariot And Accompany me to see the Deserted Lines of the Enemy And the Ruins of Charlston: A Malencholy sight the Last which Evinces the Barbaraty of the Foe, and Leaves a Deep impression of the sufferings of that unhappy town.
     Mr. Custice is the only son of the Lady Above Discribe’d. A sensible Modest agreable young Man. His Lady a Daughter of Coll. Calvert of Mariland, appears to be of an Engaging Disposition but of so Exstrem Delicate a Constitution that it Deprives her as well as her Friends of part of the pleasure which I am perswaded would Result from her Conversation did she Enjoy a Greater share of Health. She is prety, Genteel, Easey and Agreable, but a kind of Langour about her prevents her being so sociable as some Ladies. Yet it is Evident it is not owing to that want of Vivacity which Renders youth agreable, but to a want of health which a Little Clouds her spirits.
     This Family which Consists of about 8 or 9 were prevented dining with us the Tuesday Following by an alarm from N port But Call’d and took Leave of us the Next day, when I own I felt that kind of pain which arises from Affection when the object of Esteem is separated perhaps forever.
     After this I kept house a week amusing myself with my Book, my work and sometimes a Letter to an absent Friend.
     My Next Visit was to Mrs. Morgan, but as you are acquainted with her I shall not be perticuler with Regard to her person or Manner. The Dr. and she dine’d with us Last saterday in Company with General Putnams Lady. She is what is Commonly Called a Very Good kind of woman And Commands Esteem without the Graces of politness, the Briliancy of wit, or the Merits of peculier understanding above the Rest of her sex Yet to be Valued for an Honest unornamented plain Friendliness, Discoverd in her Deportment at the first Acquaintance.
     All other Characters or occurances I shall Leave for another opportunity. Only shall Mention A Lady Who has been A Lodger in our Family for a week past, and has been a Great Addition to the Cherfulness and Good Humour of the Family. It is a Mrs. Orn of Marblehead a well disposed pleasant agreable woman.
     The More Regard you Express for a Friend of mine the Greater my Obligation. I have sent Forward my Letters to Mr. Adams but suppose I shall have no answer unless stimulated by you. Therfore when you write again you will not forget your affectionate 
     
      Marcia
     
     
      PS I am very Glad to hear Coll. Quineseys Family are well to whom my Regards.
     
    